Citation Nr: 1012049	
Decision Date: 03/31/10    Archive Date: 04/07/10

DOCKET NO.  09-50 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a compensable evaluation for bilateral hearing 
loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel





INTRODUCTION

The Veteran served on active duty from February 1951 to 
February 1955.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2009 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which continued a noncompensable 
evaluation assigned for bilateral hearing loss.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran exhibits no more than Level I hearing in his 
right ear and no more than Level VI in his left ear.


CONCLUSION OF LAW

The criteria for a compensable rating for service-connected 
bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.85, Tables VI, VIA and VII 
(Diagnostic Code 6100) and § 4.86 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4 (2009).  Separate rating codes identify various 
disabilities.  38 C.F.R. Part 4.  In determining the current 
level of impairment, the disability must be considered in the 
context of the whole recorded history, including service 
medical records.  See generally 38 C.F.R. §§ 4.1, 4.2 (2009).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability more closely approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2009).  

When service connection has been in effect for many years, 
the primary concern for the Board is the current level of 
disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
Yet, the relevant temporal focus for adjudicating an 
increased rating claim is on the evidence establishing the 
state of the disability from the time period one year before 
the claim was filed until a final decision is issued.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  Thus, staged ratings 
may be assigned if the severity of the disability changes 
during the relevant rating period.  The evidence in this 
case, however, does not support the assignment of staged 
ratings.

Service connection for bilateral hearing loss was established 
with a noncompensable evaluation pursuant to 38 C.F.R. 
§ 4.85, Diagnostic Code 6100, effective February 27, 2001.  
See June 2002 rating decision.  

The Veteran filed a claim for increased rating that was 
received on November 5, 2008.  He contends that he is 
entitled to a compensable rating for bilateral hearing loss 
because he has had a continued decrease in hearing acuity and 
speech discrimination ability in both ears since his hearing 
was tested in 2002 and because his hearing loss exceeds the 
"impaired" disability levels under 38 C.F.R. § 3.385.  The 
Veteran relies predominantly on § 3.385 to support his 
contentions and asserts that Table VII is not consistent 
with, nor does it consider, § 3.385 such that the two are in 
conflict.  See VA Forms 21-4138 dated January 2009 (with 
handwritten attachment and test results table) and March 2009 
(with handwritten test results table); December 2009 VA Form 
9.  

Several lay statements have been submitted in support of the 
Veteran's claim.  The Veteran's wife reports that the family 
struggles to accommodate the Veteran's hearing loss, which 
has grown worse over the years.  She also reports that even 
with hearing aids, his hearing is very impaired, that 
conversations are difficult with many requests to repeat what 
was said, and that there are often misunderstandings when 
what was thought to be heard was not what was said.  She 
asserts that the Veteran's hearing loss has greatly affected 
his life and the lives of those around him such that he 
should be compensated accordingly.  See January 2009 
statement from R.L.O.  

The Veteran's son makes similar assertions to those made by 
the Veteran's wife, while also asserting that his father 
seems to miss the low frequencies and that if the hearing aid 
were moved from the bottom frequencies up the scale, he 
believes it would improve the Veteran's quality of life, 
along with those around him.  See February 2009 VA Form 21-
4138 from M.O.  

The Veteran's grandson reports that even though he is only 16 
years old, he cannot recall a time when the Veteran could 
engage completely in a conversation without requesting that 
all involved speak loudly.  The Veteran's grandson asserts 
that the Veteran has made many attempts to overcome his 
disability, such as acquiring hearing aids, but that 
conversation is still uncomfortable at times due to having to 
yell at the Veteran to be heard.  He also reports frustration 
and asserts that old age alone cannot account for the vastly 
inhibiting condition the Veteran endures.  See February 2009 
VA Form 21-4138 from M.O.  

In the February 2010 brief submitted by the Veteran's 
representative, it is asserted that for all practical 
purposes, the Veteran cannot hear.  It is also reported that 
the Veteran avoids the television, telephone and social 
settings such as the theater and church services because he 
cannot distinguish words.  

The Board acknowledges the Veteran's contentions regarding 
38 C.F.R. § 3.385.  This provision, however, is used to 
establish entitlement to service connection, not to determine 
at what percentage service-connected hearing loss should be 
compensated.  The Board also acknowledges the Veteran's other 
contentions, as well as those submitted by his wife, son and 
grandson, and finds that all these assertions are both 
competent and credible.  

The assignment of disability ratings for hearing impairment 
is derived by a mechanical application of the rating schedule 
to numeric designations assigned after audiometric 
evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. 
App. 345, 349 (1992).  Evaluations of bilateral sensorineural 
hearing loss range from noncompensable (zero percent) to 100 
percent based on organic impairment of hearing acuity as 
measured by the results of speech discrimination tests 
together with the average hearing threshold levels as 
measured by pure tone audiometry tests in the frequencies 
1000, 2000, 3000, and 4000 cycles per second (Hertz).  See 
38 C.F.R. § 4.85 (2009).  

To evaluate the degree of disability for bilateral service-
connected hearing loss, the rating schedule establishes 
eleven (11) auditory acuity levels, designated from Level I 
for essentially normal acuity through Level XI for profound 
deafness.  See 38 C.F.R. § 4.85 and Tables VI, VIA, and VII 
(Diagnostic Code 6100) (2009).  Section 4.86 provides an 
alternative rating method which may be used for certain 
defined "exceptional patterns of hearing impairment."  

Section 4.85(a) requires that an examination for hearing loss 
be conducted by a state-licensed audiologist, and must 
include both a controlled speech discrimination test 
(Maryland CNC test) and a pure tone audiometry test.  
Examinations must be conducted without the use of hearing 
aids.  Section 4.85(c) indicates that Table VIA, "Numeric 
designation of Hearing Impairment Based Only on Puretone 
Threshold Average," will be used when the examiner certifies 
that use of the speech discrimination test is not appropriate 
because of inconsistent speech discrimination scores.  

The Veteran was seen by audiology at the Brooksville VA 
Clinic in November 2007, at which time he reported that his 
hearing aids were "weak."  He denied pain and discomfort.  
Cerumen was removed from the right ear (AD) using curette 
without incident, left external auditory canal (EAC) was 
clear, aids were cleaned, batteries were replaced, and 
listening checks were clear.  The assessment was properly 
functioning hearing aids.  No audiological testing was 
performed.  The Veteran was seen by audiology at the 
Brooksville VA Clinic in May 2008 with the same complaint 
that his hearing aid was "weak."  He again denied pain and 
discomfort, the EAC was clear in both ears, aids were 
cleaned, batteries were replaced, listening checks were 
clear, and the assessment made was properly functioning 
hearing aids.  Again, no audiological testing was performed.  
See audiology notes.  

The Veteran underwent a VA compensation and pension (C&P) 
audio examination in December 2008.  He reported that the 
situation of greatest difficulty was watching television and 
having normal conversations, even one-on-one.  He denied ear 
pathology or treatment and also denied heart disease, 
diabetes, hypertension, and chemo treatments.  

On the authorized audiological evaluation, pure tone 
thresholds, in decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
20
35
35
70
80
LEFT
45
50
65
65
80

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 64 percent in the left ear.  
The pure tone decibel threshold average was 55 in the right 
ear and 65 in the left.  Under Table VI, 38 C.F.R. § 4.85, 
these results correspond to a Level I in the right ear and a 
Level VI in the left.  The applicable percentage rating is 0 
percent under Table VII.  See 38 C.F.R. § 4.85.  

The Board has considered whether 38 C.F.R. § 4.86 (a) and (b) 
apply to this case.  Consideration under these provisions, 
however, is not warranted, as neither the right nor left ear 
displayed pure tone thresholds at each of the four specified 
frequencies (1000, 2000, 3000 and 4000 Hertz) of 55 decibels 
or more, nor were pure tone thresholds 30 decibels or less at 
1000 Hertz and 70 decibels or more at 2000 Hertz, with each 
ear evaluated separately.  See December 2008 VA C&P audio 
examination report.  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt rule is inapplicable.  38 U.S.C.A. § 
5107(b) (West 2002); 38 C.F.R. § 3.102 (2009).

The rating schedule represent as far as is practicable, the 
average impairment of earning capacity.  Ratings will 
generally be based on average impairment.  38 C.F.R. § 
3.321(a), (b) (2009).  To afford justice in exceptional 
situations, an extraschedular rating can be provided.  38 
C.F.R. § 3.321(b).

In a recent case, the Court clarified the analytical steps 
necessary to determine whether referral for extraschedular 
consideration is warranted.  See Thun v. Peake, 22 Vet. App. 
111 (2008).  First, the RO or the Board must determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the Veteran's level 
of disability and symptomatology and is found inadequate, the 
RO or Board must determine whether the claimant's exceptional 
disability picture exhibits other related factors such as 
those provided by the regulation as "governing norms."  
Third, if the rating schedule is inadequate to evaluate a 
Veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or 
the Director of the C&P Service to determine whether, to 
accord justice, the Veteran's disability picture requires the 
assignment of an extraschedular rating.

The symptoms associated with the Veteran's bilateral hearing 
loss (i.e., difficulty watching television and conversing; a 
decrease in hearing acuity since his last VA examination; 
avoiding the television, telephone and social settings such 
as the theater and church services because he cannot 
distinguish words; family reports of trouble hearing and 
resulting frustration) are contemplated by the rating 
criteria.  As the available schedular criteria for this 
service-connected disability are adequate, referral for 
consideration of an extraschedular rating is not warranted.

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 



information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) (2009); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
accordance with 38 C.F.R. § 3.159(b)(1), proper notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  Notice should be provided to a claimant 
before the initial unfavorable decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Prior to the issuance of the January 2009 rating decision 
that is the subject of this appeal, the Veteran was informed 
of the evidence necessary to substantiate a claim for an 
increased rating and was advised of his and VA's respective 
duties in obtaining evidence.  See November 2008 letter.  
Accordingly, the duty to notify has been fulfilled.  

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2009).  This duty has also been 
met, as the Veteran's VA treatment records have been 
associated with the claims folder and he was afforded an 
appropriate VA examination in connection with his claim.  The 
record does not suggest the existence of additional, 
pertinent evidence that has not been obtained.  

The Board notes the case Martinak v. Nicholson, 21 Vet. App. 
447, 455 (2007), in which the United States Court of Appeals 
for Veterans Claims held that relevant to VA audiological 
examinations, in addition to dictating objective test 
results, a VA audiologist must fully describe the functional 
effects caused by a hearing disability in the final report.  
In this regard, the December 2008 VA examiner specifically 
noted the Veteran's reported situation of greatest difficulty 
was watching television and engaging in normal conversation, 
even one-on-one.  




For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the Veteran.


ORDER

A compensable rating for bilateral hearing loss is denied.  


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


